Citation Nr: 0117461	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling from April 29, 1998.

2.  Entitlement to an effective date earlier than April 29, 
1998, for the award of disability compensation benefits for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from April 8, 1971 to April 6, 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by which 
the RO granted service connection for PTSD and assigned a 50 
percent disability rating, effective from April 29, 1998.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of total occupational 
and social impairment. 

2.  The veteran first filed a claim of entitlement to service 
connection for PTSD on April 29, 1998.

3.  By a rating decision of June 1999, the RO granted service 
connection for PTSD, and assigned a 50 percent evaluation, 
effective from April 29, 1998.



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial 100 percent rating 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).

2.  An effective date earlier than April 29, 1998, for the 
award of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155(a), 3.157, 
3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Evaluation

The veteran contends that he is more severely disabled due to 
PTSD than the currently assigned 50 percent rating 
contemplates.  He asserts that he has deficiencies in most 
areas, including work, judgment, thinking and mood, and 
ability to adapt to stressful circumstances. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991); and 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

The Board notes that this appeal originated from the 
veteran's disagreement with the original assignment of a 50 
percent rating for PTSD.  As such, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of a rating to the present time.  See 
Fenderson, supra.  

The evidence of record includes a report of a VA examination 
conducted in June 1999.  The report reflects diagnoses of 
chronic, severe PTSD, chronic dysthymia, and panic disorder 
with agoraphobia.  The examiner noted that the veteran 
related that he had been unemployed since 1995.  The veteran 
reported that he remained unemployed because he could not get 
along with people and because it took him an hour to do what 
used to take five minutes, and then he "messes" it up.  The 
examiner reported that the veteran's wife of thirty years 
stays at home to watch him and that the veteran had been 
alcohol free for six months.  The veteran advised the 
examiner that he had not been in trouble with the law.  He 
also related that, for the past five years, he was not able 
to sleep at night; he had dreams about Vietnam.  The 
veteran's spouse reported that he had nightmares all the 
time, always watched his back, and did not like to be around 
people or go outside.  At one point the report reflects that 
the veteran was not experiencing flashbacks.  However, later 
it notes that the veteran does not drive because he has 
flashbacks when he gets in a car and is driving by himself, 
and that he even has flashbacks when he walks outside and 
sees the grass.  He has had flashbacks in the past and does 
think about Vietnam.  The examiner found that the veteran was 
oriented to time, place, person and situation.  He was not 
psychotic, and he demonstrated no thought disorder.  He was 
neither suicidal nor homicidal.  The examiner further found 
that the veteran had a flat affect, appeared very depressed, 
and was cooperative.  His speech fell within normal limits.  
The veteran's hygiene and dress were appropriate, but he had 
slight difficulty remembering his age, and difficulty with 
his concentration and attention span.  Impulse control was 
not impaired.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45.

Also included in the evidence of record are VA medical 
records revealing that in May 1997 the veteran sought 
referral to a VA mental health clinic for depression, noting 
that he had lost his job, had problems sleeping for the past 
two years, and hid in the house, staying in his room most of 
the time.  In August 1997, a VA examination revealed that the 
veteran avoided crowds, dreamed of Vietnam, did not leave the 
house and had a decreased appetite.  The examiner diagnosed 
dysthymia and panic disorder with agoraphobia.

In addition, VA medical records reflect that, in January 
1998, he admitted to being depressed and thinking about 
suicide as recently as a month earlier.  A March 1998 
treatment record shows that the veteran was having nightmares 
every night, flashbacks whenever he looked outside, and 
severe depression, agitation, irritability, and episodes of 
racing thoughts.  The record reflects diagnoses of anxiety 
disorder with features of PTSD and panic disorder, bipolar 
mixed.  Treatment records reflect that in May 1998 the 
veteran reported having symptom flare-ups whenever he saw a 
person with oriental features.  During treatment in June 1998 
the veteran's wife reported that the veteran was staying 
indoors due to his mood swings, which were exemplified by his 
having yelled at her during the prior week.  A July 1998 
treatment record includes a diagnosis of probable PTSD given 
by a mental health nurse.  An August 1998 treatment record 
shows that the veteran was too scared to come out of his room 
when his wife's friends came to the house.  A September 1998 
treatment record reflects a diagnosis by the mental health 
nurse of PTSD.  An October 1998 treatment record shows a 
board-certified psychiatrist's diagnosis of major depression 
and anxiety disorder not otherwise specified (NOS).  PTSD was 
to be ruled out.  That psychiatrist again evaluated the 
veteran in November 1998 and diagnosed depressive disorder 
NOS with features suggestive of PTSD.  As a result, the 
psychiatrist increased the veteran's medication.  Another 
treatment record of November 1998 includes the veteran's 
report of a flashback he had in the past, and that he had had 
no flashbacks for four months.  At that time, the veteran was 
diagnosed with major depression, anxiety NOS, with features 
of PTSD.  A January 1999 VA treatment record shows that he 
had had recent flashbacks and slept only two to three hours a 
day, with a diagnosis of depression with features of PTSD.  
In May 1999, the veteran's spouse advised the mental health 
nurse that the veteran was irritable and isolative.  By way 
of example, she related that over the previous four weeks he 
had had one fifteen-minute period of socialization with 
someone other than a family member.  The provider diagnosed 
depressive disorder suggestive of PTSD.  Further, a VA 
psychiatrist evaluated the veteran and diagnosed depressive 
disorder NOS, PTSD provisional from service.  In July 1999, 
the treatment records show that the veteran was still staying 
in the bedroom most of the time-over the previous two months 
he had left the home only one time other than for VA 
appointments.  The veteran's spouse related that on one 
occasion a neighborhood boy had an argument with the 
veteran's son in the front yard and the veteran got a rifle, 
took position behind a tree and leveled the weapon at the 
boy.  When asked about this, the veteran reported that he 
knew what he was doing, that he was not experiencing a 
flashback, and would have killed the boy had he tried to hurt 
his son.  A September 1999 treatment record reports severe 
social phobia, no flashbacks, an increase in sleep during the 
night, and a GAF score of 50 to 53.  The most recent 
treatment record of March 2000 shows that the veteran 
continued to isolate himself and was irritable over trivial 
things.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2000).  A 50 percent evaluation requires evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  Diagnostic Code 
9411.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

Having thoroughly reviewed the evidence in this case, the 
Board finds that the veteran has problems which most closely 
approximate a 100 percent rating under Diagnostic Code 9411.  
The evidence shows that the veteran's PTSD symptomatology 
includes suicidal ideation, inability to sleep characterized 
by nightmares and dreams of Vietnam, flashbacks triggered by 
such simple things as driving or seeing grass, mood swings 
described as depressive or with outbursts of anger, and 
anxiety controlled only by isolation from others.  In 
addition, at the time of the VA examination the veteran had 
problems recalling his age, and problems with concentration 
and attention span, and was described as always watching his 
back.  Moreover, the veteran experienced impairment in 
judgment as demonstrated by his leveling a gun at a 
neighborhood boy.  The Board finds it significant that the 
June 1999 VA examiner rendered a diagnosis of severe PTSD, 
and assigned a GAF score of 45 reflecting that the veteran 
has serious impairment in social, occupation, or school 
functioning, including an inability to keep a job.  
Diagnostic and Statistical Manual of Mental Disorder, Fourth 
Edition (DSM-IV); 38 C.F.R. § 4.130.  Additionally, the Board 
notes that the veteran has reportedly remained unemployed 
because he feels unable to get along with people and unable 
to complete tasks.  Further, the Board is of the view that 
the inability to establish and maintain effective 
relationships as characterized by his remaining isolated in 
his bedroom and only socializing once for fifteen minutes 
with a non-family member over a four-month period reflects 
total occupational and social impairment.  Thus, the Board 
finds that, while the veteran does not experience all of the 
symptoms typical of those who are awarded a 100 percent 
rating in accordance with Diagnostic Code 9411, see 38 C.F.R. 
§ 4.130, his difficulties are best approximated by this 
rating.  38 C.F.R. § 4.7.  

Additionally, upon review of the entire record, the Board 
concludes that the award of the 100 percent rating is 
appropriate from the date that service connection was made 
effective.  Fenderson, supra.  

II.  Effective Date

In addition to the veteran's request for a higher initial 
rating for his PTSD, he contends that service connection for 
PTSD should be made effective on April 27, 1997, on the basis 
of treatment he received for PTSD at a VA facility within one 
year of filing his claim.  The veteran's representative 
similarly contends that the veteran should be awarded an 
earlier effective date, but based on an August 1997 VA 
examination which ought to be construed as an informal claim 
pursuant to 38 C.F.R. § 3.157. 

Unless specifically provided otherwise by law, the effective 
date of an award based on an original claim for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  An exception to this is when the 
claim is made within a year of discharge or release from 
service.  Id.  In this latter situation, the effective date 
is set on the day following discharge or release.  Id.  

The RO received the veteran's application (VA Form 21-526) 
for compensation or pension on May 30, 1997.  The veteran 
indicated that he was requesting an award of non-service-
connected pension, which request was granted by an August 
1997 rating decision.  In fact, the veteran did not identify 
PTSD as a diagnosed problem on which the pension should be 
based.  An August 1997 VA examination, during which the 
veteran was diagnosed with dysthymia and panic disorder with 
agoraphobia, preceded the award of pension benefits.  

On April 29, 1998, the RO received a statement (VA Form 21-
4138) in which the veteran requested service connection for 
PTSD.  The RO denied service connection in June 1998, and in 
May 1999, the RO received a statement in support of claim 
asking that attached information be considered and the claim 
be kept open.  (VA outpatient treatment records dated from 
November 1998 to February 1999 were attached.)  

The Board finds that the effective date of service connection 
for PTSD in this case, is properly established as April 29, 
1998-the date on which the RO received the veteran's claim 
(VA Form 21-4138) of entitlement to service connection of 
PTSD.  38 C.F.R. § 3.400(b)(2); 38 U.S.C.A. § 5110(a).  In 
this regard, inasmuch as the veteran's May 1997 application 
for compensation or pension was on its face a claim for non-
service-connected pension benefits, and because it did not 
refer to PTSD, the Board is of the view that it does not 
amount to a claim of service connection for PTSD.  

In this case, the veteran did not file a claim of service 
connection for PTSD within a year of discharge or release 
from service.  Consequently, the effective date will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 400(b)(2).  In some 
instances, the date of VA outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (2000).  However, acceptance of such 
evidence as the date of receipt of an informal claim is 
permitted only after a formal claim which relates to PTSD has 
been allowed or a formal claim disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b).  In the veteran's case, an 
expression of an intent to seek service connection for PTSD 
was first made in April 1998 when his statement was 
submitted.  In other words, a claim of service connection for 
PTSD had not been made prior to the April 1998 statement.  
Consequently, despite the contention to the contrary, the 
mechanism of § 3.157 for treating certain evidence as 
informal claims does not apply.  Accordingly, the effective 
date of the award of disability compensation benefits for 
PTSD can be no earlier than April 29, 1998-the date of 
claim.  38 U.S.C.A. § 5110.  The appeal is therefore denied.


III. Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the statement of the case of the provisions 
affecting the establishment of effective dates.  These 
provisions address the key issue in this case, which is the 
appropriate effective date for the grant of service 
connection for PTSD.  It bears emphasis that the new law was 
expressly intended to overturn a decision of the Court that 
dealt with original service connection claims (Morton), not 
to alter the effective date rules contained in title 38 of 
the United States Code and title 38 of the Code of Federal 
Regulations.  There is no indication in the record that there 
is evidence that could be secured that would alter in the 
least the record upon which this effective date issue turns.  
As for the claim for a higher rating, the Board has herein 
awarded the highest available rating for PTSD.  Consequently, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

A 100 percent initial rating for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

An effective date earlier than April 29, 1998, for a grant of 
service connection for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

